 1                                                                                  JS-6
                                                                                      O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   JAMAL F. HOLCOMB,                            Case No. 2:19-cv-02108-ODW (ASx)
12
13                        Plaintiff,              ORDER GRANTING MOTION TO
14             v.                                 REMAND [15]
15   WEISER SECURITY SERVICES, INC.,
16   et al.,
17
18                        Defendants.
19                                      I.   INTRODUCTION
20             On February 7, 2019, Plaintiff Jamal F. Holcomb (“Holcomb”) filed this
21   putative class action in Los Angeles Superior Court against his employer Weiser
22   Security Services, Inc. (“Weiser”). (Decl. of Bradley E. Schwan Ex. A (“Compl.”),
23   ECF No. 1-2.) On March 21, 2019, Weiser removed the action pursuant to the Class
24   Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”).            (Notice of Removal
25   (“Removal”) ¶ 1, ECF No. 1.) Holcomb now moves to remand this action for lack of
26   subject matter jurisdiction (“Motion”). (Mot. to Remand (“Mot.”), ECF No. 15.) For
27   the reasons discussed below, the Court finds that Weiser has not met its evidentiary
28   burden to establish that the amount in controversy exceeds $5 million. Accordingly,
 1   the Court GRANTS Holcomb’s Motion to Remand and DENIES Holcomb’s Motion
 2   for Reimbursement of Fees.1
 3                                II.    FACTUAL BACKGROUND
 4          Holcomb brings this class action against Weiser on behalf of himself and the
 5   class he seeks to represent (collectively “putative class”). The putative class consists
 6   of “[a]ll current and former persons employed by Weiser . . . in California as non-
 7   exempt employees at any time during the period beginning four years prior to the
 8   filing of this Complaint.” (Compl. ¶ 7.) Holcomb is a citizen of California. (See
 9   Compl. ¶ 6.)      Weiser is incorporated and has its principal place of business in
10   Louisiana. (Removal ¶ 22.) Holcomb alleges ten causes of action against Weiser:
11   (1) Failure to Pay Minimum Wage; (2) Failure to Pay Overtime Wages; (3) Failure to
12   Provide Meal Periods; (4) Failure to Provide Rest Periods; (5) Failure to Furnish
13   Accurate Wage Statements; (6) Failure to Pay All Wages Due to Discharged and
14   Quitting Employees; (7) Failure to Maintain Required Records; (8) Failure to
15   Indemnify Employees for Necessary Expenditures Incurred in Discharge of Duties;
16   (9) Unfair and Unlawful Business Practices (“UCL”); and (10) Civil Penalties Under
17   PAGA. (Compl. ¶¶ 38–96.) Holcomb does not allege a specific damages amount.
18   (See Compl. at 23.)
19          Weiser removed the action to this Court on March 21, 2019, pursuant to CAFA.
20   (Removal ¶ 2.) On July 11, 2019, Holcomb moved to remand arguing that Weiser’s
21   removal relies on speculative violation rates to calculate the amount in controversy
22   (Mot. 1.) Holcomb contends that, as a result, Weiser has not established that the
23   amount in controversy is met and, thus, the Court lacks subject matter jurisdiction.
24   (Mot. 1.) Weiser opposes the Motion and argues that the amount in controversy is
25   satisfied because Weiser calculated the alleged violation rates based on reasonable
26   assumptions derived from the Complaint. (Opp’n to Mot. (“Opp’n”) 9, ECF No. 20.)
27
     1
28    After carefully considering the papers filed in support of and in opposition to the Motion, the Court
     deemed the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.



                                                       2
 1                                III.     LEGAL STANDARD
 2         CAFA allows for federal jurisdiction over a purported class action when all of
 3   the following apply: (1) the amount in controversy exceeds $5 million (2) at least one
 4   putative class member is a citizen of a state different from any defendant, and (3) the
 5   putative class exceeds 100 members. 28 U.S.C. §§ 1332(d)(2), (5). “[T]he burden of
 6   establishing removal jurisdiction remains . . . on the proponent of federal jurisdiction.”
 7   Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 685 (9th Cir. 2006). Generally,
 8   removal statutes are strictly construed against removal jurisdiction. Gaus v. Miles,
 9   Inc., 980 F.2d 564, 566 (9th Cir. 1992). However, “no antiremoval presumption
10   attends cases invoking CAFA.” Dart Cherokee Basin Operating Co. v. Owens, 574
11   U.S. 81, 89 (2014).
12         “[A] defendant’s notice of removal need include only a plausible allegation that
13   the amount in controversy exceeds the jurisdictional threshold. Id. If the plaintiff
14   disputes the alleged amount in controversy, “both sides submit proof and the court
15   decides, by a preponderance of the evidence, whether the amount-in-controversy
16   requirement has been satisfied.”          Id. at 88.   The parties may submit evidence,
17   “including affidavits or declarations, or other summary-judgment-type evidence
18   relevant to the amount in controversy at the time of removal.” Ibarra, 775 F.3d at
19   1197 (quoting Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir.
20   1997)). “[A] defendant cannot establish removal jurisdiction by mere speculation and
21   conjecture, with unreasonable assumptions.” Id.
22                                       IV.    DISCUSSION
23         Weiser asserts that removal is proper because there are more than 100 putative
24   class members, minimal diversity is satisfied, and the amount in controversy exceeds
25   $5 million. (Removal ¶¶ 2, 13–16, 24, 30.) Holcomb does not dispute that the class is
26   over 100 members or that the parties are minimally diverse, but argues Weiser has not
27   established the amount in controversy. (Mot. 4.)
28




                                                    3
 1          Weiser contends that the face of the Complaint clearly demonstrates that the
 2   amount in controversy exceeds $5 million, and over $6,461,288.13 when including
 3   attorney’s fees, reimbursement, and maintenance of records claims. (Removal ¶¶ 30,
 4   71.)   Weiser reaches this calculation by adding together Weiser’s estimates for
 5   Holcomb’s claims: (1) minimum wage, (2) overtime compensation, (3) meal periods,
 6   (4) rest periods, (5) accurate wage statements, (6) final wages due, (7) and attorney
 7   fees. (See Removal ¶ 71.) Holcomb argues that Weiser has not provided sufficient
 8   evidence in support of the amount in controversy and relies on fabricated violation
 9   rates in its amount in controversy calculation. (Mot. 6–8.)
10   A.     Amount in Controversy
11          Holcomb does not allege a specific amount in damages, but seeks compensatory
12   damages, available penalties, interest, costs and attorney’s fees. (Compl., Prayer for
13   Relief ¶¶ 1–12.) Weiser alleges that the amount in controversy, excluding attorney’s
14   fees, is $5,169,030.50. (Removal ¶ 71.) Holcomb responds that the amount in
15   controversy, excluding attorney’s fees, is only $2,994,767.50. (Mot. 8.)
16          1.    Determining the Violation Rate
17          “As seemingly is always the case in wage-and-hour lawsuits attempting to find
18   their way to federal court, violation rates are key to the calculations necessary to reach
19   the [$5 million] amount-in-controversy figure CAFA requires.”            Toribio v. ITT
20   Aerospace Controls LLC, No. 19-cv-5430-GW (JPRx), 2019 WL 4254935, at *2
21   (C.D. Cal. Sept. 5, 2019). Hence, determining whether the amount in controversy
22   exceeds $5 million is contingent upon whether Weiser’s calculations of violation rates
23   are reasonable.     See Ibarra, 775 F.3d at 1197 (finding assumptions of damages
24   “cannot be pulled from thin air but need some reasonable ground underlying them.”)
25   Weiser, as the removing party, bears the burden to establish that its asserted amount in
26   controversy relies on reasonable assumptions. Id. at 1199.
27          “Where the complaint contains generalized allegations of illegal behavior, a
28   removing defendant must supply ‘real evidence’ grounding its calculations of the




                                                 4
 1   amount in controversy.” Dobbs v. Wood Group PSN, Inc., 201 F. Supp. 3d 1184,
 2   1188 (E.D. Cal. 2016) (citing Ibarra, 775 F.3d at 1199). “Generally, the spectrum of
 3   similar cases has two end-points: the Ninth Circuit distinguishes between complaints
 4   of ‘uniform’ violations and those alleging a ‘pattern and practice’ of labor law
 5   violations.” Id. at 1188 (citing LaCross v. Knight Transp. Inc., 775 F.3d 1200, 1202
 6   (9th Cir. 2015)). For instance, it is reasonable to assume a 100% violation rate if the
 7   “complaint specifically alleges a ‘uniform’ practice” and the plaintiff offers no
 8   competent evidence in rebuttal to a defendant’s showing.                  Id.    However, it is
 9   unreasonable to assume a 100% violation rate based only on a plaintiff’s allegation of
10   a “pattern and practice” of labor law violations. Id. at 1189 (citing Ibarra, 775 F.3d at
11   1198–99 (“a ‘pattern and practice’ of doing something does not necessarily mean
12   always doing something”)). In “pattern and practice” cases, the removing party may
13   still establish the requisite amount in controversy if its calculations rely on
14   extrapolations from admissible statistical evidence. LaCross, 775 F.3d at 1202–03.
15          2.     Whether Weiser’s Assumed Violation Rates are Reasonable
16          To reach the $5 million threshold, Weiser uses a 100% violation rate2 for
17   Holcomb’s claims of (1) failure to provide meal periods; (2) failure to provide rest
18   periods; and (3) failure to furnish accurate wage statements. (See Removal ¶¶ 50, 55,
19   60.) Weiser uses a calculation of one violation per week for failure to pay overtime
20   wages. (See Removal ¶ 46.)
21                 a.     Meal and Rest Period Claims
22          Weiser argues that its assumption of a 100% violation rate for meal and rest
23   breaks is reasonable based on language in the Complaint. (Opp’n 13–15.) For
24   instance, Holcomb alleges that Weiser, “engaged in a uniform policy and systematic
25   scheme of wage abuse.” (Compl. ¶ 1.) Weiser also directs the Court to Holcomb’s
26   allegations of policies that denied employees meal and rest breaks. (See Opp’n 14.)
27
     2
28     A 100% violation rate calculation assumes violations occurring in every identified shift for each
     class member. See Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1199 n.3 (9th Cir. 2015).



                                                     5
 1   Additionally, in connection with his UCL claim, Holcomb alleges that Weiser’s
 2   “violations of California wage and hour laws . . . were done repeatedly over a
 3   significant period of time, and in a systematic manner, to the detriment of Plaintiff and
 4   Class members.” (Compl. ¶ 87.)
 5         However, courts in the Ninth Circuit have found a general allegation of a
 6   uniform policy and systematic scheme of wage abuse does not always support a 100%
 7   violation   rate.     See   Vilitchai   v.       Ametek   Programmable    Power,    Inc.,
 8   No. 3: 15-CV-1957-L (BLM), 2017 WL 875595, at *3 (S.D. Cal. Mar. 6, 2017)
 9   (finding “[a]lthough Plaintiff alleges Defendants had a ‘uniform policy and systematic
10   scheme of wage abuse,’ such allegations do not support a 100% violation rate”)
11   (citations omitted); Beck v. Saint-Gobain Containers, No. 2:16-cv-03638-CAS (SKx),
12   2016 WL 4769716, at *9 (C.D. Cal. Sept. 12, 2016) (finding that the defendant
13   impermissibly assumed a 100% violation rate where the plaintiff asserted in his
14   general allegations that the defendant “engaged in a uniform policy and systematic
15   scheme of wage abuse”); but see Ritenour v. Carrington Mortg. Servs. LLC, 228 F.
16   Supp. 3d 1025, 1030 (C.D. Cal. 2017) (finding the defendant’s inference of 100%
17   violation rate based on a “uniform policy” reasonable in light of the plaintiff’s failure
18   to rebut the defendant’s evidence supporting such rates.). Accordingly, Holcomb’s
19   allegations that Weiser had a uniform policy or did something “repeatedly over a
20   significant period of time” “does not necessarily mean [that Weiser was] always doing
21   something,” and therefore does not support a 100% violation rate. Ibarra, 775 F.3d at
22   1198–99.
23         Further, Holcomb makes it clear that he does not allege that Weiser
24   “universally, on each and every shift, violate[d] labor laws.” Id. For example, the
25   Complaint does not allege that Plaintiff was never provided meal and rest breaks. To
26   the contrary, Holcomb alleges “Plaintiff and similarly situated employees were not at
27   all times provided 30-minute meal breaks.”            (Compl. ¶ 16 (emphasis added).)
28   Holcomb alleges that he and the class members were not paid an additional hour when




                                                  6
 1   a meal and rest break was missed or not provided (Compl. ¶¶ 16, 17), and are
 2   accordingly entitled to recover one-hour of premium pay for each day in which a meal
 3   or rest break violation occurred (Compl. ¶¶ 59, 64). The Complaint does not allege
 4   that class members missed all meal and rest breaks or even that Weiser failed to
 5   compensate them for every meal or rest break which was missed. Therefore, the
 6   Complaint alleges violations that are “clearly less than a 100% violation rate.” Leidy
 7   Silva Martinez v. BAART Programs, Inc., No. CV 19-07178-AB (PLAx), 2019 WL
 8   6210932, at *2 (C.D. Cal. Nov. 21, 2019) (finding allegations of meal and rest break
 9   violations “at certain times” to be “clearly less than a 100% violation rate.”).
10         Despite Weiser’s “burden to show that its estimated amount in controversy
11   relied on reasonable assumptions,” Weiser provides no data from which the Court
12   may extrapolate that Weiser denied every employee a rest and meal break each day
13   they worked. Ibarra, 775 F.3d at 1199; compare LaCross, 775 F.3d at 1203 (finding
14   defendant’s calculations for the amount in controversy reasonable because the
15   defendant extrapolated costs based on, “actual invoiced . . . costs” and the number of
16   employees during the putative class period), with Akana v. Estee Lauder Inc., No.
17   LACV 19-00806-JAK (PLAx), 2019 WL 2225231, at *6 (C.D. Cal. May 23, 2019)
18   (rejecting defendant’s calculations for the amount in controversy because the
19   defendant failed to provide relevant information necessary to calculate potential
20   liability). Here, the only evidence Weiser submits is a Declaration from Charlene
21   Lee-Sutherlin (“Lee-Sutherlin”), Weiser’s Vice President of Human Resources.
22   (Decl. of Charlene Lee-Sutherlin (“Lee-Sutherlin Decl.”) ¶ 1, ECF No. 1-1.) In her
23   declaration, Lee-Sutherlin provides the number of employees in the putative class, the
24   weighted average hourly rate for those employees, and the number of work weeks.
25   (Lee-Sutherlin Decl. ¶¶ 6–9.) However, Lee-Sutherlin is silent as to the lengths of
26   shifts, employees’ part-time or full-time status, or frequency of violations that may
27   have occurred. (Lee-Sutherlin Decl. ¶¶ 6–9.) As such, Lee-Sutherlin’s declaration
28   provides no support for Weiser’s estimated violation rates. See Akana, 2019 WL




                                                 7
 1   2225231, at *5–6 (finding the defendant’s declaration presenting evidentiary support
 2   of the number of class members, the number of class members that are former
 3   employees, and the hourly rate did not demonstrate by a preponderance of the
 4   evidence that the amount in controversy exceeds $5 million). Consequently, Weiser
 5   fails to support its estimated meal and rest break violation rates.
 6                b.     Wage Statement Violations
 7         The Court finds that Holcomb’s wage-statement violation claims are derivative
 8   of his meal and rest period claims.       Holcomb contends that employees received
 9   inaccurate wage statements because Weiser did not include the pay due to the
10   employees for missed meal and rest periods. (Compl. ¶¶ 16–17, 67–68.) If the
11   calculations for missed meal and rest periods are faulty, then the wage statement
12   violation calculations are also inherently flawed. Marshall v. G2 Secure Staff, LLC,
13   No. 2:14-CV-04322-ODW (MANx), 2014 WL 3506608, at *3 (C.D. Cal. July 14,
14   2014). Accordingly, the calculations for wage statement violations are unreasonable
15   for amount in controversy purposes as well.
16                c.     Unpaid Overtime
17         Weiser calculates the amount in controversy for unpaid overtime wages
18   assuming one hour of unpaid overtime for each employee each workweek. (Removal
19   ¶¶ 41–47.) The Court is not persuaded by Weiser’s contention that it “conservatively
20   assumed only one hour of unpaid overtime per workweek for each putative class
21   member.” (Opp’n 11.) Weiser offers no evidence supporting that a one-hour-per-
22   workweek violation rate is suitable for calculation purposes. See Toribio, 2019 WL
23   4254935, at *3 (finding Defendant cannot “pull violation rates out of thin air, whether
24   it characterizes them as ‘conservative’ or not, and conclusively state that they are
25   ‘reasonable inference[s]’ about the most important variables involved in the necessary
26   calculation.”) (citing Ibarra, 775 F.3d at 1193). Weiser fails to justify the use of a
27   once-per-week violation rate over some other rate. See Garibay v. Archstone Cmts.
28   LLC, 539 F. App’x 763, 764 (9th Cir. 2013) (finding the defendants failed to provide




                                                  8
 1   evidence that the assumption of two rest break violations per week was “more
 2   appropriate” than one violation per pay period or one violation per month). Without
 3   evidentiary support, Weiser’s violation rate is merely an assumption, seemingly
 4   plucked from thin air. Accordingly, the Court finds Weiser’s overtime violation rate
 5   to be unreasonable.
 6          Weiser fails to support its asserted violation rates for meal breaks, rest breaks,
 7   wage statements, and overtime. 3 Consequently, the Court finds that Weiser has not
 8   satisfied its burden to establish that the amount in controversy is greater than
 9   $5 million.4
10   B.     Removal Fees
11          “Absent unusual circumstances, courts may award attorney’s fees under
12   § 1447(c) only where the removing party lacked an objectively reasonable basis for
13   seeking removal.        Conversely, when an objectively reasonable basis exists, fees
14   should be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).
15   “[R]emoval is not objectively unreasonable solely because the removing party’s
16   arguments lack merit.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th
17   Cir. 2008).
18
19
     3
       Weiser requests a short continuance to conduct discovery specific to the amount in controversy if
20   the Court believes Weiser has not met its burden. (Opp’n 20.) The Court believes when “[f]aced
     with a vague pleading, it seems to this Court that the much-more-sensible route would be to try to
21
     pin Plaintiff down, in state court, . . . with respect to what the Complaint’s allegations actually mean
22   with respect to violation rates.” Toribio, 2019 WL 4254935, at *3. “[D]efendants in this type of
     litigation will either have to change their approach, . . . the Ninth Circuit will have to reconsider
23   Ibarra and tell district courts to accept whatever number a defendant can imagine, or the Supreme
     Court or (don’t hold your breath) Congress will have to step on to clear up what has become a
24
     wasteful and silly, but routine exercise in mathematical fantasy land.” Id.
     4
25     The amount in controversy cannot reach the $5 million threshold without Holcomb’s meal break
     ($1,091,785), rest break ($1,091,785), wage statement ($763,075), and overtime claims ($404,334)
26   included in the calculation. The Court need not address the minimum wage and final wage claims to
27   conclude that the amount in controversy has not been met. (See Opp’n 20) (the amount in
     controversy alleged with these two claims is $2,053,864). Weiser has not offered a figure for
28   Holcomb’s Business Expense, Records Violation and Overtime Miscalculation therefore, the Court
     will not consider an amount in controversy figure for these claims. (See Opp’n 20.)



                                                        9
 1         Although Weiser fails to show that the Court has jurisdiction over this class
 2   action, the Court finds Weiser did not lack an objectively reasonable basis for
 3   removing the action and opposing Holcomb’s Motion, particularly in light of courts’
 4   treatment in the Ninth Circuit of defendants’ estimation of labor code violation rates.
 5   See Toribio, 2019 WL 4254935, at *3 (“District courts are all-over-the-map in
 6   deciding how to handle, and whether to accept, the type of approach . . . [the
 7   defendant] has adopted.”) Therefore, the Court denies Holcomb’s request for fees.
 8                                   V.    CONCLUSION
 9         For the reasons discussed above, the Court GRANTS Holcomb’s Motion, and
10   REMANDS this case to the Superior Court of California for the County of Los
11   Angeles, Case No. 19STCV03843 located at 111 North Hill Street, Los Angeles,
12   California 90012. (ECF No. 15.) The Court DENIES Holcomb’s requests for fees
13   and costs incurred from removal. The Clerk of the Court shall close the case.
14
15         IT IS SO ORDERED.
16
17         December 3, 2019
18
19                               ____________________________________
20                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28




                                               10
